[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT
This action by writ and complaint claiming damages came to this court on June 21, 1988 and thence by various action to the present time when the parties appeared and stipulated in open court that judgment be entered as hereinafter set forth.
The undersigned, having heard the parties upon their stipulation for judgment, finds that it is approved and should be granted and adjudges that judgment be and hereby is entered as of August 1, 1990 in accordance with the terms thereof as follows:
Judgment is hereby entered on the first Count of the complaint in favor of the plaintiff, Air-Rite Sheet Metal, Inc. against defendant BHL Limited Partnership in the total sum of Twenty-four Thousand Dollars ($24,000.00) payable forthwith and not later than one week from date hereof from an escrow account with Marcus Law Firm.
In accordance with said stipulation plaintiff, Air-Rite Sheet Metal, Inc., has waived interest, attorney's fees and costs.
In further accord with said stipulation judgment is hereby entered for the plaintiff upon the counterclaim of defendant BHL Limited Partnership.
It is found that the cause of action in quantum meruit in the second count was impliedly abandoned in the light of the stipulation.
PHILIP R. PASTORE State Trial Referee